PER CURIAM.
We affirm the evidentiary ruling challenged on appeal. “It is axiomatic that failure to proffer what the excluded evidence would have revealed precludes appellate consideration of the alleged error.” A. McD. v. State, 422 So.2d 336, 337 (Fla. 3d DCA 1982); Mosley v. State, 616 So.2d 1129 (Fla. 3d DCA 1993). However, on remand, the trial court shall conform the written community control order to reflect the oral pronouncement withholding adjudication.
Affirmed; remanded with instructions.